Title: General Orders, 21 March 1800
From: Hamilton, Alexander,North, William
To: 


Adjutant General’s Office. New York, March 21st 1800.
It is in future directed that general court martials not only investigate and ascertain the time lost to the service by the non-commissioned officers and soldiers found guilty by them of desertion, and the amount of expenses accruing to the United States by their pursuit and apprehension, but that the number of days, months, or years so lost, be distinctly noticed in the sentence and added to the term for which they were bound to serve, and the amount of expense so incurred, be also particularly stated in the part of the sentence, directing stoppages of their pay.
It is also directed that in the proceedings of general court martials, not only the names of the offenders brought before them for trial be stated, but also their rank and station, and the corps or regiments and companies to which they may respectively belong; and when an offender shall be sentenced to confinement in any of the posts, laboratories, forts, or garrisons of the United States, and the sentence is confirmed and ordered to be carried into execution, a copy of the charge exhibited, the finding of the court their sentence, and the general orders annexed, shall be made out, signed and sent by the commanding officer of the brigade, regiment, or corps, to whom the execution of the sentence was primarily committed, with the prisoner, to the commanding officer of the post, laboratory, fort, or garrison in which he is to be confined, there to remain as a record, and to be entered into a book kept for that purpose. In cases where this mode has not heretofore been pursued, it is ordered that recurrence be had to the officers whom it may concern, to the proceedings of the different court martials, and that their respective sentences be examined, and that in every instance where those directions apply, that they be complied with.
In consequence of the dispersed situation of the troops, and the length of time which must necessarily elapse between the termination of the proceedings of a general court martial and the decision of the commanding general thereon being made known, and the consequent dissolution of the court, whereby regiments or corps are, during this period, deprived of the service of the officers composing the court, it is directed so soon as a general court martial has closed its proceedings, the members thereof shall return to their commands and usual duties, subject to convene by the orders of the commanding officer, and to proceed to the trial of any new cases which may arise previous to the receipt of the general orders for its dissolution; and if a court martial shall be in session at the time an order for its dissolution shall arrive, the proceedings be continued as if no such orders had been issued, until the business then before the court shall be finished, upon which the order for its dissolution shall be published and take effect.

William NorthAdjutant General.
 